PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,615
Filing Date: 06 Jun 2018
Appellant(s): Daniel A. DeVito



__________________
[ Patent Attorney, Ryan S. McPhee, Reg.# 59752]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [06/30/2022] appealing from the Office action mailed 10/29/2021.
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated [10/29/2021] from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
[35 USC 112(a) rejections of Claims 1-4, 6-10, 13, 14, 21-26]

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
 [35 USC 112(a) grounds of rejection at Final Act 10/29/2021 p.15 - p.16 are withdrawn].









(2) Response to Argument
ARGUMENTS
IV. Claims 1-4, 6-10, 13, 14, and 21-26 are Patentable Under 35 U.S.C. § 101
- Step 2A prong one -
Brief 06/30/2022 p.6 ¶2 contests the claims as falling within the managing personal behavior, relationships or interactions between people of the abstract Certain Methods of Organizing Human Activities grouping, because it is alleged that the use of subject matter tag to determine whether a poll should be presented to a particular user is not analogous to voting, verifying the vote, and submitting the vote for tabulation as in Voter Verified, Inc. v. Election Systems & Software LLC, 887 F.3d 1376 (Fed. Cir.).
Brief 06/30/2022 p.6 last ¶ to p.7 ¶1 similarly contests the claims falling within the business relations and ensuing commercial interactions of the abstract Certain Methods of Organizing Human Activities grouping by arguing the Final Act 10/29/2021 did not provide any analysis to support the contention that the claims are directed to the abstract grouping of business relations and ensuing commercial interactions and the USPTO guidance and supporting cases do not support this contention.
Brief 06/30/2022 p.7 ¶1-¶ 2 similarly contests the claims falling within fundamental economic principles or practices of the abstract Certain Methods of Organizing Human Activities, because none of case law enunciated by USPTO’s October 2019 Update: Subject Matter Eligibility at pp.5-6, demonstrate a clear connection to the claimed use of a subject matter tag to determine whether a poll should be presented to a particular user.
	Examiner fully considered Appellant’s arguments at Step 2A prong one, but respectfully disagrees pointing to current examining practice at MPEP 2106.04 I, ¶2: “it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception”. Indeed, per MPEP 2106.04(a) ¶2: “Examiner should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP 2106.04 (a)(2)”.
	Examiner followed such examining practice and reincorporates all his findings and rationales at Final Act 10/29/2021 p.3, p.19 last two ¶ to p.20 ¶3. Specifically, the Examiner identified and mapped specific claimed limitations to specific examples within the abstract grouping of Certain Methods of Organizing Human Activities as follows: 
		= managing personal behavior, relationships or interactions between people 
(here preponderantly recited as “voting”, “poll[ing]” etc. throughout Claims 1-4,6-10,13,14 as well as rule-based or conditional or contingent “voting” organizing based on “length of time”, “maximum number of votes”, “demographic categories” at dependent Claims 7, 14, 22, 24 in light of guidance issued by USPTO at MPEP 2106.04(a)(2) II corroborating the “October 2019 Update: Subject Matter Eligibility” p.6 iii. 1
		= marketing (here via “interest” and “follow up” “poll[ing]”) advertising or sales activities (here “membership level assign[ed] to the first user / voter”, “3rd party advertisement at dependent Claims 2, 3, 9, 10); or behaviors including using advertising as an exchange or currency (at dependent Claims 3,10), relevant here to the conditional or contingency “benefit, reward”  recited at dependent Claims 3, 4, 10; and further narrowed throughout dependent Claims 7, 14, 21-26
		= business relations and ensuing commercial interactions etc. recited here at independent Claims 1, 8, dependent Claims 2, 9, dependent Claim 6, 13 etc.,
		= fundamental economic principles or practices [amended here at independent Claims 1, 8 as: “assigning a pollster rewards amount to the poll”; “assigning a voter rewards amount to the poll”; “assigning a first rewards balance value to the first user”; “assigning a second rewards balance value to the second user”; “increasing the first rewards balance by the voter rewards amount”; “increasing the second rewards balance by the pollster rewards amount / when the poll information is received from the second user”; “enabling the first user / voter to redeem the first rewards balance for a first reward”; “and” “enabling the second user / pollster to redeem the second rewards balance for a second reward”].
     Thus, Examiner resubmits that the claims recite, describe or set forth the abstract idea.   
- Step 2A prong two -
Brief 06/30/2022 p.8 ¶1 further argues that the claimed use of a “subject matter tag” is clearly not an extra solution activity.
	Examiner fully considered Appellant’s argument, but respectfully disagrees finding it unpersuasive. Specifically, the Examiner initially scrutinized the “subject matter tag” at Final Act 10/29/2021 p.3 and then, more granularly considered it at Final Act 10/29/2021 p.5 ¶3 from the prism of MPEP 2106.05 sections, including MPEP 2106.05(g). 
	Specifically, the Examiner found that MPEP 2106.05(g). cites Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937, to explicitly state that limiting a database index to XML tags, represents an example of selecting a particular data source or type of data to be manipulated. Thus, the Examiner reasoned that here the current “tag” similarly limits the subject matter, as an analogous extra-solution activity of selecting a particular data source or type of data, which is to be further manipulated, namely by “presenting,…, the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user”. 
	Examiner also points Final Act 10/29/2021 p.4 last two ¶, whether the “tag” was also tested per MPEP 2106.05(f)(2), and found to merely apply the abstract idea, akin to accessing user-specific information through pointers to retrieve information2 and/or use of software to tailor info and provide it to the user on a generic computer3 as cited by MPEP 2106.05(f)(2). Specifically, similar to the examples above, the argued “tag” could be viewed as an analogous tool to access “user” “interests” and/or as used within computer software to tailor user information of whether “the subject matter tag corresponds to” “interests of 1st user” at independent Claims 1,8; and whether “3rd party advertisement corresponds to the subject matter tag for the poll” at dependent Claims 3, 10. Also, as in the examples above, such information is provided or “present[ed], via the communications network, the poll to the 1st user only if the subject matter tag corresponds to interests of the 1st user”; at independent Claims 1,8; and “present[ed], via the communications network, 3rd party advertisement to 1st user only if 3rd party advertisement corresponds to the subject matter tag for the poll” at dependent Claims 3, 10. These computerized functions, do not integrate the abstract idea into a practical application. Step 2A Prong two.
	Examiner also points Final Act 10/29/2021 p.5 ¶ 2, whether the tags were also tested per MPEP 2106.05(h), and found to merely link the use of the judicial exception to a particular technological environment or field of use, such as:  identifying [here via “tags” at Claims 1, 3, 8, 10] participants in the abstract process [here related to “1st user/voters” & “2nd user/pollsters” throughout the claims], which again does not integrate the abstract idea into a practical application nor does it provide significantly more. Step 2A Prong two.
   Appellant is yet to respond that the tag not applying the abstract idea [MPEP 2106.05(f)] or not linking it to a field of use or technological environment [MPEP 2106.05(h)].   
	Examiner also recognized at Final Act 10/29/2021 p.5 ¶4 that since “apply it” consideration [MPEP 2106.05(f)] often overlaps with well-understood, routine, conventional consideration [MPEP 2106.05(d)], evaluation of those other considerations may assist examiners in making a determination of whether an element (or combination of elements) is more than mere instructions to apply an exception). MPEP 2106.05(g) similarly states that the well-understood, routine, conventional consideration [MPEP § 2106.05(d)] and the field of use and technological environment consideration [MPEP § 2106.05(h)] may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity.
	Accordingly, Examiner abided by such guidance and proceeded to the subsequent step to more granularly investigate the capabilities of tags, with additional evidence provided at Final Act 10/29/2021 p.5 last two ¶ to p.10, in light of Original Specification ¶ [0017]- ¶ [0018] previously considered by the Examiner at Final Act 10/29/2021 mid-p.3.
	In conclusion, there is a preponderance of evidence demonstrating that the claims still recite, describe or at least set forth the abstract idea, with their additional, computer-based elements not integrating the abstract idea into a practical application or providing significantly more. Therefore, the claims are believed to be patent ineligible. 

V. Arguments traversing the rejection of claims under 35 U.S.C. § 112(a)
- All 112(a) grounds of rejection have been withdrawn per current Examiner Answer p.3. 

VI. Arguments traversing the rejection of claims under 35 U.S.C. § 103
A. Application of Baudisch for “receiving ... one or more interests"
Brief 06/30/2022 p.12 last ¶-p.13 ¶3 contrasts receiving user interest(s) as claimed and receiving answers to polls in Baudisch. Specifically, Appellant argues that since claim 1 requires to first receive interest(s) from the user before providing a poll to the user, Baudisch cannot teach “receive” “one or more interests”.
	Examiner fully considered Appellant’s argument A. but respectfully disagrees finding it unpersuasive. 
	Examiner first clarifies that, based on broadest reasonable interpretation, the claimed “receiving” “one or more interests” is broad enough to incorporate a first, or initial, survey or poll for “receiving” “one or more interests” and then, follow up such initial survey or poll, with a follow-up survey or poll, akin to the follow up polls of the current Original Specification ¶ [0017] 6th-7th sentences. 
	Based on such claim interpretation, Examiner submits that Baudisch receives user interests as demonstrated at Baudisch ¶ [0006] 3rd sentence: “statistics can be obtained via users and/or groups of users of a social network that may have similar interests” and further detailed by Baudisch at ¶ [0040] 1st sentence who receives “yes” / “no” votes [as examples on initial interest] in responding to the first or initial survey or poll, followed by a subsequent survey or poll. This is consistent with Appellant’s Specification ¶ [0016] 5th sentence: “Interests may be indicated as affirmative interests (i.e. subjects that the user is interested in) and negative interests (i.e., subjects that the user is not interested in)”.
	Baudisch further allows presentation of followed-up poll after receiving the initial polled interests. For example, Baudisch at ¶ [0032] “…once the viewers vote on hair color, the next set of media that request feedback on shirt color can automatically present the previously selected hair color in the media for the shirt color”, ¶ [0046] 7th sentence “At 610, a next pair of images is retrieved and presented in response to receiving a vote from the viewer”, ¶ [0049] last sentence: “The start of the next time period for the next pair of images can be triggered based on the viewer placing a vote or a rating for a previous pair of images”.
	Indeed, the process is ongoing as Baudisch makes sure at ¶ [0047] 7th sentence to “accommodate[e] the viewer desire to more quickly move through the images (or impressions), thereby maintaining the viewer interest”. The process is also flexible as 
Baudisch ¶ [0044] 2nd sentence allows “Some acts may, in accordance therewith, occur in a different order… with other acts from that shown and described herein”.
	Based on the above broadest reasonable interpretation and the findings of fact in Baudisch, the Examiner submits that there is a preponderance of evidence for Baudisch demonstrating “receiving ...one or more interests” to allow subsequent follow-up polling as contested by Appellant at Brief 06/30/2022 at p12 last ¶-p13 ¶3.
	To be absolutely clear, since Appellant’s argument is predicated in tying in the contested “receiving ... one or more interests” limitation to the subsequent limitation of “presenting, via the communications network, the poll only if the subject matter tag corresponds to one or more of the interests of the first user”, the Examiner explains that the reason why Baudisch was not also relied for the subsequent “presenting” limitation in its entity, is because Baudisch does not explicitly recite the term “tag”, to clearly anticipate “presenting, via the communications network, the poll only if the subject matter tag corresponds to one or more of the interests of the first user”.
	Thus, the Examiner relied on Kopikare to teach or suggest “presenting, via the communications network, the poll to the first user only if the subject matter tag corresponds to one or more of the interest of the first user”. Below, Examiner will address the merits of Baudisch in view Kopikare with the understanding that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

B. Application of Kopikare for “presenting ... the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user”.
Brief 06/30/2022 argues at its p.14 ¶2-¶3 1st-2nd sentences, that Kopikare’s tags recited at Kopikare ¶ [0088] correspond to “various types of data from the social networking information” not “the subject matter tag”, as currently claimed. 
	Examiner fully considered said argument, but respectfully disagrees finding it unpersuasive. First, the Examiner reads the claimed “subject matter tag” in light of Appellant’s Original Specification. For example, the Original Specification ¶ [0017] ≈ 9th sentence simply states: “Tags assist the application to sort polls by subject matter and facilitate searches by voters to identify polls that are relevant to their interests”. Thus, the “subject matter tag” are understood to correspond to relevant user interests.
	Examiner applies such findings, under broadest reasonable interpretation, to rely on Kopikare which states at ¶ [0072] 1st sentence: “[T]he survey system 102 can select a question that is tagged with a specific interest (e.g., a specific product) that the survey system 102 determines the user has based on the social networking information” [bolded emphasis added]. In fact, the recitations of Kopikare ¶ [0072] are recognized by Appellant 
At Brief 06/30/2022 at p.15 ¶4. 
	In conclusion, given the breadthens of “the subject matter tag”, under the broadest reasonable interpretation in light of the Original Specification disclosure ¶ [0017] ≈ 9th sentence, and Kopikare’s analogous disclosure of “specific product” “tag” corresponding to a specific interest (e.g specific product) at Kopikare ¶ [0072] 1st sentence, the Examiner reasons that Kopikare teaches or at least suggests the contested “subject matter tag”.

Brief 06/30/2022 p.14 ¶3, 3rd-5th sentences to p.15 ¶2 further argues that although Kopikare ¶ [0088] is “[u]sing tags to identify the various characteristics can allow the survey system 102 to...determin[e] whether to exclude or include one or more questions”, Kopikare does not disclose “presenting ... the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user”.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive, by pointing to Final Act 10/29/2021 p.34 ¶3-¶5 which cited Kopikare ¶ [0088] 3rd sentence:  Using tags to identify the various characteristics can allow the survey system 102 to quickly identify and reuse the characteristics across one or more questions, determining whether to exclude or include one or more questions. Specifically, at Fig.5E & ¶ [0111] 2nd sentence: If feedback is positive [interest], survey system 102 determine that feedback [i.e. answer to subsequent question “Give feedback”] is eligible to post. Yet, when at ¶ [0124] 2nd-3rd sentences: respondent has provided feedback that survey system 102 determines is not positive (i.e. negative), the survey system 102 can determine that the feedback does not meet the criteria that makes the feedback eligible for posting to the respondent's social networking account.
	Accordingly, Kopikare teaches or at least suggests the contested limitation of “presenting ... the poll to the first user only if the subject matter tag corresponds to one or more of the interests of the first user”.

Brief 06/30/2022 p.15 last ¶, 2nd sentence to p.16 ¶1, 1st sentence argues that Kopikare does not disclose “receiving interests from a first user”, but rather determining characteristics of a person from the person's social media. 
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive by submitting that the contested “receiving interests from a first user” feature is already taught by the primary reference of Baudisch above. 
	Examiner also points to Appellant’s admission at Brief 06/30/2022 p.16 ¶1 that Kopikare determines characteristics of a person from the person’s social media. 
	Examiner next clarifies that the person’s social media articulated by Brief 06/30/2022 at p.16 ¶1 comprises the user interests or “characteristic that the respondent share[d] with a friend or previous respondent” as stated by Kopikare at mid-¶ [0072]. Moreover, Kopikare clarified at ¶ [0043] 3rd sentence that “As used herein, "characteristics" refer to details that describe a user, such as demographic information, interests, or other personal details”. Kopikare ¶ [0070] last sentence also clarified that: “As previously mentioned, the characteristics can include details about the respondent, including interests, likes, activity, etc.”. Kopikare ¶ [0050] 3rd sentence: “questions requesting information about… interests of the respondent”.
	Accordingly, there is a preponderance of evidence demonstrating that Kopikare also teaches or at least suggests “receiving interests from a first user”. 

Brief 06/30/2022 further argues at p.16 ¶1, 2nd-4th sentences that no proper obviousness combination can rely on Baudisch and Kopikare interchangeably, because Baudisch determines a user's interest after the user answers a question about that interest, while Kopikare determines characteristics of a respondent from social media.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive, reincorporating herein all the findings articulated above. Specifically, 
	Examiner succinctly resubmits that Baudisch ¶ [0006] 3rd sentence, ¶ [0040] 1st sentence received yes / no votes on first or initial question, survey or polling, follow-up by subsequent survey or polls at Baudisch ¶ [0032], ¶ [0046] 1-3, 7 sentences, ¶ [0049] last sentence. Theses run complementary to Kopikare recitation at ¶ [0072] 4th sentence: “Additionally, the survey system 102 can select a question that is tagged with a characteristic that the respondent shares with a friend or previous respondent, as determined by the survey system 102” and Kopikare ¶ [0088] 3rd sentence, Fig.5E & ¶ [0111] 2nd sentence.  Thus, both Baudisch and Kopikare are analogous to the same field of endeavor in surveying or pooling for user feedback. Moreover, both Baudisch and Kopikare allow use of social networks to gather user interests. see for example Baudisch ¶ [0006] 3rd sentence, ¶ [0029] 2nd sentence, and Kopikare in at least ¶ [0072], ¶ [0124]. 
	In addition, Baudisch ¶ [0044] would have been highly adaptable and prime for Kopikare’s modification, since Kopikare would have provided many benefits to Baudisch including: mitigating misleading data (Kopikare ¶ [0005], ¶ [0031], MEP 2143 G) and avoiding the contemporary, increased needs for processing and networking resources of survey administration devices and/or respondent devices (Kopikare ¶ [0004], with further details at ¶¶ [0027], [0070]-[0072], [0088], [0093]-[0094], [0109], [0144] & MPEP 2143 G). For example, Kopikare would have provided to Baudisch advanced, machine-learning or other intelligent survey customization processes to conveniently and effectively customize surveys for future respondents of the survey or for future electronic surveys (Kopikare ¶¶ [0047],[0073],[0075],[0121],[0122], MPEP 2143 G). As another benefit, once Kopikare would have recognized a specific type of data, it would apply the corresponding tag for use to Baudisch by automatically populating a response to a question (e.g. question 410) and conveniently storing data type for later use (Kopikare ¶ [0088] 4th sentence & MPEP 2143 G). Further because the administrator created the question using programming language with tags/values for identifying and storing the social networking information, the survey system 102 provided by Kopikare would have further been able to automatically populate to Baudisch the question with appropriate information (Kopikare ¶ [0109] 3rd sentence & MPEP 2143 G). Further still, as yet another benefit, the survey system 102 provided by Kopikare would have used machine-learning models or other automatic prediction methods to intelligently improve the survey in Baudisch for each respondent based on previous response data (Kopikare ¶ [0121] last sentence & MPEP 2143 G). As another, yet equally important benefit, the survey system 102 provided by Kopikare would have been able to create to Baudisch new question portions and/or answer portions automatically based on the available social networking information for a respondent (Kopikare ¶ [0123] last sentence). 
	As it can be seen, there is a preponderance of evidence of why modifying Baudisch with Kopikare would be beneficial and highly predictable given the similar field of endeavor. Such predictability would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Baudisch ¶ [0044], ¶ [0073] 2nd sentence in view of Kopikare ¶ [0156] 1st sentence. 
	Alternatively, the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor that organizes, provides, and analyzes, surveys, pools, votes, feedback, ratings, reviews etc. In such combination each element would have merely performed same organizing and analytical functions as it did separately, be it without explicit recitation of tags as per Baudisch, or with explicit recitation of “tags” as per Kopikare. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Baudisch in view of Kopikare above, the to-be combined elements would have fitted together, like pieces of a puzzle, in a complementary and predictable manner. Thus, it would have been reasoned that the results of the combination of such elements would have been predictable (MPEP 2143 A).

C. Application of Kim for "assigning a pollster rewards amount to the poll" and "increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user"
Brief 06/30/2022 p.16 ¶4-p.17 argues Kim’s Marketer provided the poll information, and thus the Marketer is comparable to the “second user” of claim 1 or “pollster” of claim 8. However, instead of the user receiving a pollster rewards amount, the Marketer pays a fee to the Affiliate. This is argued to run contrary to the above-referenced steps of claim.
	Examiner fully considered Appellant’s argument but respectfully disagrees finding it unpersuasive. Examiner starts from Appellant’s admission at Brief 06/30/2022 at p.16 last ¶ that: Affiliates display the poll question to potential buyers. Once a potential buyer responds to such a poll, the user becomes a qualified lead. The Marketer pays a fee for each lead generated to the Affiliate that displayed the poll question which generated the lead. Thus, the Affiliate, not the Marketer, is the rewarded second user / pollster of claims 1, 8. 
	To be clear, the Examiner did not map the Kim’s Marketer to the “second user” (claim 1) or “pollster” (claim 8). Rather, the Examiner mapped Kim’s Affiliate to the “second user” (claim 1) or “pollster” (claim 8).
	While the Brief 06/30/2022 argues at mid-p.17 that Kim’s Marketer provided the poll information, so does Kim’s Affiliate, as an intermediary between the Marker and the first user or voter. This is articulated by Kim at mid-¶ [0070] 7th-8th sentences: Affiliates [2nd user or pollster] who received and displayed the poll question that generated the lead [1st user] will receive a portion of that fee. Therefore, in an example where the cost of a lead is $1.00, paid by the Marketer, an Affiliate could earn $0.25 every time it generates such a lead [first user] by exposing each of its Web site viewers to a poll and having each viewer [first user or voter] answer that poll. Similarly see Kim mid-¶ [0071] 4th-5th sentences noting another example where Affiliate [2nd user, or pollster] that first generated the qualified lead by displaying the poll will also receive a portion of that fee (a residual referral fee). For example, where the cost of delivering an ad to a qualified lead is $0.50, the Affiliate Web site receiving and displaying the ad may receive $0.25, and the Affiliate Web site that first generated the lead by displaying the poll may receive $0.10).
	While the Appellant’s diagram at Brief 06/30/2022 p.17 appears to recognize the affiliate as an intermediary [2nd user] between the marketer and the first user, the Appellant’s diagram is still problematic because it refers to “increasing the first rewards balance by the voter rewards amount”, while Argument C. is directed to “increasing the second rewards balance by the pollster rewards amount” [i.e. pollster]
	Kim clearly makes this distinction between voter and pollster at mid-¶ [0070] 4th-8th sentences: The poll is designed to appeal to and elicit answers from potential buyers of a particular product or service (i.e. potential qualified leads). Once a user responds to a poll by submitting a response, the user becomes a "qualified lead". For enabling the generation of this qualified lead, the Marketer will pay a fee for each lead generated. Affiliates who received and displayed the poll question that generated the lead will receive a portion of that fee. Therefore, in an example where the cost of a lead is $1.00, paid by the Marketer, an Affiliate could earn $0.25 every time it generates such a lead by exposing each of its Web site viewers to a poll and having each viewer answer that poll.
	Kim at mid-¶ [0071] 4th-5th sentences provides another example where the Affiliate that first generated the qualified lead by displaying the poll will also receive a portion of that fee (a residual referral fee). For example, where the cost of delivering an ad to a qualified lead is $0.50, the Affiliate Web site receiving and displaying the ad may receive $0.25, and the Affiliate Web site that first generated the lead by displaying the poll may receive $0.10.
	In conclusion, based on the broadest reasonable interpretation Examiner submits that the above mappings in Kim teach or at least  the contested limitations of “assigning a pollster rewards amount to the poll" and “increasing the second rewards balance by the pollster rewards amount when the poll information is received from the second user”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Octavian Rotaru/
Primary examiner, AU 3624 A
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624      

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                                                                                                                                                                                                                          









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.























    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 citing among others, and by means of example only, “Voter Verified, Inc. v.Election Systems & Software LLC”,  emphasizing the abstract voting, verifying vote, submitting the vote for tabulation, also .cited at MPEP 2106.05 (a) II.C. Also see MPEP 2111.05 with respect to printed matter limiting effect perhaps relevant here to “poll / each of the polls comprises image / a plurality of images” in light of Original Fig.5 as argued at Remarks 07/27/2020 p.16 ¶2.  
        2 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)